NUMBER 13-19-00523-CV

                                 COURT OF APPEALS
                      THIRTEENTH DISTRICT OF TEXAS
                         CORPUS CHRISTI - EDINBURG


INSURAPRISE, INC.,                                                                        Appellant,

                                                   v.

PAMELA BOEVE,                                                                              Appellee.


                        On appeal from the 26th District Court
                            of Williamson County, Texas.



                              ORDER OF ABATEMENT
               Before Justices Benavides, Longoria, and Perkes
                               Order Per Curiam

        Appellant’s counsel, Glen H. Waldman, Michael A. Sayre, and John W. Thomas,

have filed an opposed amended motion to withdraw as counsel.1 Counsel for appellant

states there is good cause to grant the motion to withdraw because of professional



        1This case is before the Court on transfer from the Third Court of Appeals in Austin pursuant to a
docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001.
considerations require termination of the representation and that appellant does not

consent to the motion to withdraw. Counsel requests the Court stay all action in the case

for thirty days to allow appellant to hire new counsel. After consideration of the motion

and appellee’s objections, we grant said motion.

       Pursuant to Rule 6.5(c) of the Texas Rules of Appellate Procedure, counsel is

directed to notify appellant, in writing, of any previously undisclosed deadlines and file a

copy of that notice with the Clerk of this Court. Only a licensed attorney may appear and

represent a corporation in litigation. See Kunstoplast of Am. v. Formosa Plastics Corp.,

USA, 937 S.W.2d 455, 456 (Tex. 1996). Accordingly, appellant is directed to obtain

counsel to represent it in this appeal and to file a notice of appearance on or before

December 13, 2019. We grant counsel’s motion and this appeal is ordered ABATED

until December 13, 2019.

       It is so ORDERED.

                                                        PER CURIAM


Delivered and filed the
4th day of November, 2019.




                                             2